Citation Nr: 0104259	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991).

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in January 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1997 and April 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran died in January 1997, at age 76, as a result 
of respiratory failure due to chronic obstructive pulmonary 
disease.

2.  At the time of his death, the veteran was service-
connected for depressive neurosis, evaluated as 70 percent 
disabling, and otomycosis, evaluated as noncompensable, with 
a combined schedular evaluation of 70 percent.

3.  The veteran was awarded a total disability evaluation 
based on individual unemployability, effective from December 
1990.

4.  The preponderance of the evidence establishes that a 
disability related to active service did not cause, hasten, 
or substantially and materially contribute to the veteran's 
death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.

6.  The veteran had no claim for benefits pending, and no 
benefits due and unpaid, at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected or compensable disability did not 
cause or substantially and materially contribute to the 
veteran's death.  38 U.S.C.A. § 1310(b) (West 1991); 38 
C.F.R. § 3.312 (2000).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991).

3.  The criteria for the payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.

The veteran died in January 1997.  The Certificate of Death 
lists the cause of death as respiratory failure due to 
chronic obstructive pulmonary disease.  Osteoarthritis and 
ischemic cardiomyopathy were listed as significant 
conditions.  The veteran's service medical records, including 
the separation examination of December 1945, contain no 
findings or diagnoses related to the above mentioned 
conditions.

The evidence of record includes letters from Harold L. 
Christensen, M.D., and Victor G. Occeno, M.D.; reports from 
St. Vincent's Hospital, Missouri State Chest Hospital, and 
Cox Monett Hospital; and VA hospital and outpatient records.  
These medical records, dated from 1984 to 1996, show that the 
veteran was diagnosed with and treated for chronic 
obstructive pulmonary disease, congestive heart failure, 
chronic ischemic cardiomyopathy, coronary artery disease, and 
degenerative joint disease.

None of the pertinent records reflect that the veteran's 
pulmonary or cardiac conditions were related to his period of 
active service or to his service-connected disabilities.  
Specifically, there is no indication that any medical 
professional found the veteran's death to be caused by his 
period of active service.  While the appellant has expressed 
her belief that such a relationship exists, she is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board must conclude that a 
disability of service origin did not materially or 
substantially contribute to the veteran's death, and the 
benefit sought on appeal must be denied.

II.  § 1318

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  The appellant, in 
her testimony before the RO in August 1997, expressed that 
she believed that the veteran should have been entitled to a 
total disability evaluation based on individual 
unemployability since 1977 because he was in receipt of 
Social Security Administration benefits and because he was 
hospitalized on numerous occasions due to his service-
connected psychiatric disorder.

VA shall pay DIC benefits to the surviving spouse and to the 
children of a deceased veteran who dies, not as a result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive compensation for a service-connected 
disability that either was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death, or, 
if so rated for a lesser period, was so rated continuously 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2000).

In Wingo v. West, 11 Vet. App. 307 (1998) the Court of 
Appeals for Veterans Claims (Court) interpreted 38 C.F.R. 
§ 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which would have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), it was argued 
that 38 C.F.R. § 20.1106 precluded an "entitled to receive" 
claim under 38 U.S.C.A. § 1318(b) where VA or the Board had 
previously denied the veteran's claim for a 100 percent 
disability rating within 10 years prior to the veteran's 
death.  The Court did not reach the question of whether 38 
C.F.R. § 20.1106 affected a "hypothetical entitlement" claim 
under 38 C.F.R. § 1318(b), because the appellant in Carpenter 
had filed her claim in September 1991, and 38 C.F.R. 
§ 20.1106 became effective in March 1992.

The Court clarified the previous case law in Marso v. West, 
13 Vet. App. 260 (1999).  The Court decided that a survivor 
of a deceased veteran is eligible for DIC benefits under 
§ 1318 if: (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  In short, Wingo applied to situations where 
the veteran had never previously filed a claim for VA 
benefits, and Carpenter limited the holding in Wingo to 
claims filed prior to March 1992, the date 38 C.F.R. 
§ 20.1106 became effective.

The Court in Marso further explained that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under § 1318(b), at the time of the veteran's 
death, he had been entitled to compensation for a total 
disability rating for 10 continuous years immediately 
preceding the veteran's death.  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his death, a 
survivor under § 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination.

In the present case, the veteran was discharged from service 
in December 1945.  The veteran thereafter was granted service 
connection for depressive reaction and assigned a 100 percent 
schedular evaluation effective from November 1968.  This 
evaluation was subsequently decreased to 70 percent effective 
from August 1970 to the time of the veteran's death, with the 
exception of temporary total evaluations during periods of 
hospitalization.  In August 1991, the Board granted a total 
disability evaluation based on individual unemployability and 
the RO assigned an effective date of December 1990, the date 
of claim.  The veteran died in January 1997.  Therefore, the 
veteran was not evaluated as totally disabled for a period of 
ten years immediately preceding death nor was he totally 
disabled for five years from the date of his discharge from 
military service.  Accordingly, § 1318 benefits cannot be 
granted under the statutorily required time periods.

In addition, the appellant filed her claim in January 1997; 
therefore the exceptions of Wingo and Carpenter cannot apply.  
Finally, in this case, there was a decision during the 
veteran's lifetime that he was entitled to a total disability 
evaluation effective December 1990 and the appellant has not 
specifically alleged clear and unmistakable error of a prior 
RO or Board decision.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Damrel v. Brown, 6 Vet. App. 242 (1994).  
Accordingly, the Board can find no basis under which to grant 
the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 and the appeal must be denied.

In closing, the Board notes that in response to Wingo, 38 
C.F.R. § 3.22 was recently revised and VA has established an 
interpretative rule reflecting its conclusion that § 1318 
authorizes payment of DIC only in cases were the veteran had, 
during his lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.

The revised regulation clearly sets forth that the term 
"entitled to receive" means that, at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for one of 
several specified reasons listed in 38 C.F.R. § 3.22(b), none 
of which are applicable here.  The Board, in this decision, 
does not address the question of whether this action renders 
the claim for DIC under 38 U.S.C.A. § 1318 in this case moot 
because, as set forth above, under the hypothetical 
entitlement theory analysis, the appellant is still not 
entitled to the benefit sought on appeal.

II. Accrued Benefits

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2000).  In order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Based upon a review of the record, the Board finds that the 
veteran had no claim for benefits pending at the time of his 
death.  There were also no benefits, to which the veteran was 
entitled under existing rating decisions, due and unpaid at 
the time of his death.  Therefore, the Board concludes that 
the appellant's claim for accrued benefits lacks legal merit 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.

The payment of accrued benefits is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

